 350DECISIONSOF NATIONALLABOR RELATIONS BOARDITT Federal Electric Corporation,Western TestRange ProjectandInternational Brotherhood ofElectricalWorkers,AFL-CIO,Petitioner.Case31-RC-539September 7, 1967DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended,hearings were held before Hearing Officer JohnPrough of the National Labor Relations Board.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case,' the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The labor organizations involved claim torepresent certain employees of the Employer.23.A question affecting commerce exists con-cerning the representation of employees of the Em-ployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The Petitioner and Intervenor seek a unit of:All operation and maintenance employees of theEmployer, including the classification of carpenter,communication controller "A," "B," and "Jr,"work load controller, telemetry data coordinator,courier,machinist, facilitiesmechanic, electricianmechanic,maintenance helper, senior computeroperator, computer operator, heavy equipmentoperator, senior keypunch operator, keypunchoperator, senior reproduction operator, reproduc-tion operator, teletype operator, painter, antennarigger,riggerhelper,sandblaster,sheetmetalworker, operations specialist, stockman, stockman-driver, senior technician, technician, junior techni-cian,utilityman,warehouseman, welder, seniorteletype operator, intermediate teletype operator,junior teletype operator, line assigner, computerspecialist, tool crib attendant, trouble deskman,quality control inspector, corrosion technician,material control specialist, instrumentation con-troller, and air controller, employed by the Em-ployer at Vandenburg Air ForceBase,Pillar Point,and Big Sur, California, but excluding all other em-IThe Employer's request for oral argument is hereby denied as, in ouropinion, the record and briefs adequately present the issues and the posi-tions of the partiesployees, includingengineeringaides,analysts,analyst aides, dispatchers, coordinators, drafts-men, draftsmen checkers, expeditors, librarians,group leaders, varitypers, schedulers, identifiers,property control specialists, technical writers, ad-ministrative assistants, firemen, watchmen, guards,professional employees, foremen, office clericalemployees, and supervisors as defined by the Act.The Employer contends that the only appropriateunit must also include its employees at Patrick AirForce Base in Florida, Wheeler Air Force Base atHawaii, Eniwetok, and on Range InstrumentationShips, and ApolloInstrumentationShips based atPortHueneme, California, and Recovery Shipsbased in Hawaii.For some years prior to 1965 the United StatesGovernment was engaged in a ballistic missile andspace vehicle testing program at various locationsincludingCalifornia,Hawaii, and the WesternPacificOcean. The Employer, herein sometimescalledFEC, a subsidiary of InternationalTelephone and Telegraph Corporation (ITT),operated under contract with the United StatesNavy to provide tracking services in connectionwith the program at Point Arguello and Pillar Point,California, and on Range Ships operating out ofPort Hueneme, California. ITT Kellogg (Kellogg),another subsidiary of ITT, held contracts with theUnited States Air Force to perform services involv-ing designing, providing,installing, operating, andmaintaining various electronic equipment used in theprogram at Vandenburg Air ForceBase,California(VAFB), and subcontracted the installation, opera-tion, and maintenance portions of these contracts toBase Services, Inc. (BSI), another subsidiary ofITT. In November 1963 the Secretary of Defenseassigned sole responsibility for managing all na-tional missile ranges to the Air Force. On February1, 1965, the Air Force established the Western TestRangeDivision of the Air Force Systems Com-mand and took over control of the Pacific MissileRange from the Navy. Late in 1964, the Air Forcehad directed ITT to submit a proposal for centraliz-ing the operational control of services supplied totheAir Force in support of operations on theWestern Test Range (Range) under one subsidiary,and pursuant to such direction ITT consolidated itscontracts with the Government under FEC. FECassumed managerial control over BSI on July 1,1965, and on January 1, 1966, after Kellogg ceasedoperations at the Range in December 1965, becamethe sole prime contractor for all Range contracts.Under these contracts, FEC provides tracking ser-vices in connection with the ballistic missile andspace vehicle program conducted on the Range.The Range encompasses VAFB, Pillar Point, andBig Sur, California; Patrick Air Force Base, Flor-tTeamsters Union, Local 381, affiliated with the InternationalBrother-hood of Teamsters, Chauffeurs, Warehousemenand Helpersof America,was permitted to intervene at the hearing.167 NLRB No. 45 ITT FEDERAL ELECTRIC CORP351ida;Wheeler Air ForceBase,Hawaii; Eniwetok;and Apollo Ships and Range Instrumentation Shipsoperatingout of PortHueneme,California, andRecovery Ships operating from Hawaii.At the time of the hearing herein, May 2-3, 1967,FEC had some 833 employees in the unit classifica-tionsemployed in the Range. Of these, 376 were as-signed to VAFB, 12 to Pillar Point, 1 to Big Sur, 6to Port Hueneme, 4 to Patrick Air Force Base, 25toWheeler Air ForceBase,44 to Eniwetok, 295 tothe Apollo Ships, 17 to the Recovery Ships, and 53to the Range Instrumentation Ships. The Range isdivided into three divisions. Both the MaintenanceDivision and the Range Operations Division haveemployees who are listed in the unit classifications.The Engineering Division does not. The RangeOperationsDivision is further divided into theRange Data Department. the Range TelemetryDepartment, and the Mainland Department, alllocated at VAFB; the Range Ships Department,with headquarters at VAFB, which supervises theoperation of the Apollo Ships and the Range Instru-mentation Ships; and the Downrange Department,which supervises the operations at Eniwetok and ofthe Recovery Ships operating from Hawaii. PillarPoint and Big Sur, both supervised by the MainlandDepartment and both included in the unit requested,are 225 and 220 miles, respectively, from VAFB.Although Port Hueneme is 100 miles from VAFB,it is under the operational control of the RangeShips Department and appears more closely alliedto the operations of that Department. Hawaii isabout 2,500 miles from VAFB while Eniwetok isabout 5,000 miles from VAFB.The Board has found that the electronic techni-cians working aboard ships of the Range Ships De-partment constitute a separate appropriate unit forthe purpose of collective bargaining.3 There is noquestionthat the employees of the Recovery Shipswork under conditions virtually identical to thosewhich the Board found existed in the earlier case.As for the employees at Eniwetok, the conditionsthere are similar to those found on board ship.Thus, these employees are a geographically and or-ganizationally separate group, with separate im-mediate supervision; they receive free room andboard; and, they have minimum contact with main-land based employees.The Employer contends that the only appropriateunit of its employees in the unit classifications is anemployerwide unit. It was conceded that the dutiesperformed by the 'unit classifications were practi-cally the same whether on land or afloat. The Em-ployer introduced evidence which was not refutedshowing extensive interchange of employees on atemporary basis between VAFB and the Ships orEniwetok. There were also about 73 permanenttransfers between locations included in the petitionand the rest of the Range.Under all the circumstances of this case, we findno merit in the Employer's contention that a unitcomposed solely of the classifications listed work-ing at the Employer's mainland locations is inap-propriate. Section 9(b) of the Act directs the Boardto make appropriate unit determinations which will"assure to employees the fullest freedom in exercis-ing rights guaranteed by this Act," i.e., the rights ofself-organization and collective' bargaining. In effec-tuating thismandate, the Board has emphasizedthat the Act does not compel labor organizations toseek representation in the most comprehensivegrouping of employees unless such grouping con-stitutes the only appropriate unit. Although it is ap-parent in this case that there are some factors (e.g.,interchange of personnel and similarity of equip-ment operated, for example) to support a findingthat a unit encompassing all locations in the Rangeis appropriate, it is equally clear that the employeesin unit classifications who work at VAFB, PillarPoint, and Big Sur have a sufficient separate com-munity of interest to justify their establishment in abargaining unit apart from employees who are as-signed to the Range Ship Department and theDownrange Department. In support of our findingof a separate community of interest for the em-ployees at VAFB, Pillar Point, and Big Sur, we relyon the following factors: (1) the requested em-ployeesconstituteageographicallyseparate,identifiablegroup; (2) the Employer treats thisgroup both in its organizational framework and infact as a separate group; (3) they have separate im-mediate supervision; (4) the shipboard employeesreceive free room and board and a sea allowancewhile the ship is underway and the Eniwetok em-ployees receive free room and board and a remotearea allowance at a different rate than that allowedemployees at Pillar Point and Big Sur; (5) the ship-board employees are not subject to the Workmen'sCompensation Act of the State of California whileunderway, and the Eniwetok employees are notcovered unless they elect to be covered by theWorkmen's Compensation Act of the State ofHawaii; and (6) no labor organization is seeking torepresent all locations on the Range.The Employer contends that the air controllersand instrumentation controllers are supervisors.There are approximatelynineair controllers andfive or six instrumentation controllers employed bythe Employer on the Range. The record shows thatthe air controllers work closely with the MissileFlightSafetyOfficer (MFSO) and report anyunauthorized ships, aircraft, or other objects whichmay constitute a hazard to, or be endangered by,the launch. After such report the MFSO or theRange Control Officer (RCO) will decide whetherto proceed with the launch. There is nothing to in-dicate that an air controller has the authority to hire,fire,or effectively recommend same, or that he3Federal Electric Corporation,157 NLRB 1130 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirects other employees except to assign them toroutine stations for the launch. The instrumentationcontrollers work with the RCO before and duringa launch and keep the RCO informed as to thestatus of equipment to be used for the launch. Thisequipment is predetermined by the Air Force andlisted in its operational directive for the launch. Inthe event a piece of equipment becomes inopera-tive, the equipment operator reports this to the in-strumentation controller and also to maintenancecontrol. The instrumentation controller then reportsthe inoperable equipment to the RCO with an esti-mate of the time required to make it operable.Where necessary, he also directs that backup equip-ment as designated by the Air Force operationaldirective be substituted. There is nothing in therecord to indicate that instrumentation controllersare authorized to hire or fire, or to effectivelyrecommend same. Their direction of personnel ap-pears limited to substituting backup equipment asrequired during a launch, and these changes aremade in accordance with the Air Force operationaldirective for the launch. For the reasons set forthabove, we find that neither the air controllers nor in-strumentation controllers are supervisors and shallinclude them in the unit.Accordingly,we find that the following em-ployees of the Employer constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act:All operation and maintenance employees of theEmployer, including the classification of carpenter,4An election eligibility list, containing the names and addresses of allthe eligible voters,mustbe filed bythe Employer with the RegionalDirector for Region 31 within 7 days after the date of this Decision andDirection of Election The Regional Director shall make the list availableto all parties to the election No extension of time to file this list shall becommunication controller "A," "B," and "Jr,"work load controller, telemetry data coordinator,courier,machinist, facilitiesmechanic, electricianmechanic,maintenance helper, senior computeroperator, computer operator, heavy equipmentoperator, senior keypunch operator, keypunchoperator, senior reproduction operator, reproduc-tion operator, teletype operator, painter, antennarigger,riggerhelper,sandblaster,sheetmetalworker, operations specialist, stockman, stockman-driver, senior technician, technician, junior techni-cian,utilityman,warehouseman, welder, seniorteletype operator, intermediate teletype operator,junior teletype operator, line assigner, computerspecialist, tool crib attendant, trouble deskman,qualitycontrol inspector, corrosion technician,material control specialist, instrumentation con-troller,and air controller employed by the Em-ployer at Vandenburg Air Force Base, PillarPoint, and Big Sur, California, but excluding allotheremployees, including engineering aides,analysts, analyst aides, dispatchers, coordinators,draftsmen, draftsmen checkers, expeditors, librari-ans,groupleaders,varitypers,schedulers,identifiers, property control specialists, technicalwriters,administrativeassistants,firemen,watchmen,guards,professionalemployees,foremen, office clerical employees, and supervisorsas defined by the Act.[Direction of Election4 omitted from publica-tion.]granted bythe RegionalDirector except in extraordinarycircumstancesFailure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filedExcelsior UnderwearInc, 156 NLRB 1236